          Case 1:19-cr-00752-JMF Document 27 Filed 06/11/20 Page 1 of 1




                                                            June 10, 2020

BY ECF
The Honorable Jesse M. Furman                          Application GRANTED. The Clerk of
United States District Judge                           Court is directed to terminate Doc. #26.
Southern District of New York
40 Foley Square                                                SO ORDERED.
New York, NY 10007

Re:    United States v. Christopher Ansah
       19 Cr. 752                                              June 10, 2020
Dear Judge Furman:

        I write to respectfully request that the Court modify Mr. Ansah's bail conditions to permit
him to travel to the District of New Jersey and the District of Connecticut for work. On August
20, 2019, the following bail conditions were imposed: a $50,000 personal recognizance bond
co-signed by two financially responsible persons; electronic monitoring—GPS stand alone;
travel limited to SDNY/EDNY; surrender travel documents (and no new applications); Pretrial
Supervision as directed by PTS. Mr. Ansah's conditions were later modified to permit travel to
DNJ for court and NDNY.

      Mr. Ansah is in the shipping business. He seeks permission to travel to the District of
Connecticut and the District of New Jersey for work with advance permission from Pretrial. The
Government and Pretrial Services Officer Carlos Ramirez have no objection to this request.

       Thank you for your consideration of this request.

                                                            Respectfully submitted,

                                                            ___/s/_________________
                                                            Zawadi Baharanyi
                                                            Assistant Federal Defender
                                                            (212) 417-8735/ (917) 612-2753
                                      SO ORDERED:

                                      ________________________________
                                      HONORABLE JESSE M. FURMAN
                                      United States District Judge

cc: AUSA Jun Xiang (by ECF)
